Exhibit 10(l)

SECOND AMENDMENT TO
SCHERING-PLOUGH CORPORATION
RETIREMENT BENEFITS EQUALIZATION PLAN

     The Schering-Plough Corporation Retirement Benefits Equalization Plan, as
amended and restated to February 24, 1998, as further amended as of November 1,
1998 (as so amended, the "BEP") is hereby amended effective as of October 1,
2000 as follows:

1.  SECTION II. Administration of the Plan, is hereby amended by adding at the
end of Section II the following language:

     "Except as otherwise provided in paragraph 4 of Section VI, the Committee
may delegate in writing part or all of its authority under this Plan to such
party or parties as it may deem necessary or appropriate."

2.  SECTION IV. Compensation and Benefit Limitations, is hereby amended by
deleting it in its entirety and replacing it with the following language:

     "For purposes of this Plan and the Retirement Plan, the limitations on
eligible compensation under Section 401(a)(17) of the Code shall be deemed to be
reached when a participant's eligible compensation under the Retirement Plan,
commencing January 1, 2000, exceeds $170,000 or such other amount as the
Secretary of the Treasury shall pronounce. The limitations imposed by Section
415 of the Code shall be deemed to be reached when the benefits otherwise
payable to the participant in the Retirement Plan for a given plan year would
exceed the maximum allowable under the Code."

3.  SECTION V.2, Equalized Benefits, is hereby amended by deleting it in its
entirety and replacing it with the following language:

     "Notwithstanding Section V.1 of this Plan, a participant or former
participant may elect (the "Participant's Lump Sum Election") to receive payment
of the actuarial equivalent of the aggregate of his benefits under this Plan and
any survivor's benefit payable to his surviving spouse under this Plan in a lump
sum (X) in cash on his Early Retirement Date, Normal Retirement Date, Deferred
or Postponed Retirement Date, or Change of Control Termination Date, or, if such
participant is or such former participant was categorized as an E-grade employee
of Schering-Plough Corporation or any of its subsidiaries, the first day of any
month thereafter not later than the first day of the month coincident with or
next following the second anniversary of such Early Retirement Date, Normal
Retirement Date, Deferred or Postponed Retirement Date, or Change of Control
Termination Date, as the case may be, or on the fifth, tenth, fifteenth or
twentieth anniversary of his Early Retirement Date, Normal Retirement Date,
Deferred or Postponed Retirement Date, or Change of Control Termination Date, as
the case may be, or (Y) in two, three, four, five, ten, fifteen, or twenty equal
annual cash installments commencing on his Early Retirement Date, Normal
Retirement Date, Deferred or Postponed Retirement Date, or Change of Control
Termination Date, or the first day of any month thereafter not later than the
first day of the month coincident with or next following the second anniversary
of such Early Retirement Date, Normal Retirement Date, Deferred or Postponed
Retirement Date, or Change of Control Termination Date, as the case may be. If a
participant or a former participant terminates his employment by retirement or
following a Change of Control and dies with a Participant's Lump Sum Election in
effect but prior to the payment of the full amount of such lump sum or annual
installments, payment of the unpaid amount thereof shall be made to his
surviving spouse, designated beneficiary or estate in accordance with such
Election. Payment made in accordance with either of the two preceding sentences
to the participant or former participant, his surviving spouse, designated
beneficiary or estate shall constitute full and complete satisfaction of the
obligation of Schering Corporation (the "Company") or any affiliate in respect
of the benefits of such participant or former participant and any survivor's
benefit of his surviving spouse. If a participant or former participant dies
before retirement, the Company shall have no obligation in respect of his
benefits under this Plan and shall be obligated to pay any survivor's benefit,
if, but only if, his spouse shall survive him. If the participant or former
participant does not make the Participant's Lump Sum Election, he may
nevertheless elect (the "Survivor's Lump Sum Election") that if he should die
prior to termination of employment, his surviving spouse shall receive the
actuarial equivalent of her survivor's benefit, if any, in a lump sum (X) in
cash on the Optional Survivor's Benefit Payment Date (as defined in Section V.3)
or, if such participant is or such former participant was categorized as an
E-grade employee of Schering-Plough Corporation or any of its subsidiaries, the
first day of any month thereafter not later than the first day of the month
coincident with or next following the second anniversary of the Optional
Survivor's Benefit Payment Date or on the fifth, tenth, fifteenth, or twentieth
anniversary of the Optional Survivor's Benefit Payment Date, or (Y) in two,
three, four, five, ten, fifteen or twenty equal annual cash installments
commencing on the Optional Survivor's Benefit Payment Date or the first day of
any month thereafter not later than the first day of the month coincident with
or next following the second anniversary of the Optional Survivor's Benefit
Payment Date. A participant or a former participant may make any election
pursuant to this Section V.2, or may modify or rescind such an election
previously made: (a), in the case of an election of a form of benefit other than
a lump sum or annual installments pursuant to a Participant's Lump Sum Election
or a Survivor's Lump Sum Election, at any time prior to the participant's or
former participant's retirement or Change of Control Termination Date, except
that in the case of a participant or former participant whose employment is
terminated other than by retirement or following a Change of Control, such
election, modification or rescission must be made at least 90 days prior to his
Normal Retirement Date; (b), in the case of a Participant's Lump Sum Election by
a participant or a former participant whose retirement occurs on or after
October 1, 1994, and on or before July 1, 1995, at least 30 days prior to the
date of his retirement; (c), in the case of a Participant's Lump Sum Election by
a participant or a former participant who is not covered by clause (b) of this
sentence, not later than the end of the calendar year preceding the calendar
year in which the termination of his employment occurs and at least six months
prior to such termination of employment; and (d), in the case of a Survivor's
Lump Sum Election by a participant or former participant, at least six months
prior to his death; provided, however, that in the event of a Change of Control
(as defined in Section V.3), a participant or former participant may make a
Participant's Lump Sum Election or a Survivor's Lump Sum Election, or modify or
rescind such an Election previously made, within a period of 60 days following
such Change of Control but in no event later than 30 days prior to the date of
the termination of his employment. Notwithstanding any provision of this Plan to
the contrary, after September 1, 2000, a participant or former participant who
has made a Participant's Lump Sum Election may, at any time following his
termination of employment (or the surviving spouse of a participant or former
participant who has made a Survivor's Lump Sum Election may, at any time after
the participant's or former participant's death), make an irrevocable election
(an "Early Distribution Election") to receive an early distribution of all or
part of his benefits under this Plan in a single lump sum cash payment as soon
as practicable; provided that the amount actually distributed shall be the
elected amount less a penalty of 10% of the elected amount and such penalty
amount shall be irrevocably forfeited, and the amount elected shall be deemed
fully distributed. Any election pursuant to this Section V.2, or any
modification or rescission of a previous election, shall be made in writing and
filed with the Committee before the applicable limitation of time specified in
this Section V.2, and any election purported to be filed after the applicable
limitation of time shall be void. Unless otherwise specified in the written form
of election, the actuarial equivalent of the benefits payable to a participant
or a former participant who has made a Participant's Lump Sum Election, and the
actuarial equivalent of any survivor's benefit payable to his surviving spouse
pursuant to a Survivor's Lump Sum Election, shall be paid in five equal annual
installments commencing on his Early Retirement Date, Normal Retirement Date,
Deferred or Postponed Retirement Date, Change of Control Termination Date, or
the first day of the month coincident with or next following his death, as the
case may be, with interest payable at the three-month U.S. Treasury bill rate as
reported in The Wall Street Journal on the first business day of the calendar
quarter. If benefits under this Plan are payable to a participant or former
participant in a different form than his retirement benefits under the
Retirement Plan, or if benefits under this Plan are payable to a participant or
former participant prior to his retirement benefits under the Retirement Plan,
the amount of the offset provided in this Plan for such participant's or former
participant's benefit under the Retirement Plan shall be actuarially converted
into the form of benefit payable under this Plan but solely for purposes of
calculating the amount of such offset. Notwithstanding any provision of this
Plan to the contrary, a lump sum payment shall be made in lieu of any
installments if the actuarial equivalent of the aggregate of his benefits under
this Plan and any Survivor's Benefit payable to his surviving spouse under this
Plan is less than or equal to $5,000 or such other amount as may be established
by the Committee from time to time. The amount of any lump sum payment shall be
equal to the actuarial present value of the benefits payable under this Plan to
a participant, former participant or surviving spouse (less the amount of any
benefits previously paid to the participant, former participant or surviving
spouse (including the amount of the 10% penalty) in the case of an Early
Distribution Election made after commencement of payment of any benefits under
this Plan), calculated as of the Early Retirement Date, Normal Retirement Date,
Deferred or Postponed Retirement Date, Change of Control Termination Date, or
date of death of the participant or former participant, as the case may be, by
utilizing (a) the interest rate determined as of such Retirement Date, Change of
Control Termination Date, or date of death under the regulations of the Pension
Benefit Guaranty Corporation for determining the present value of a lump sum
distribution on plan termination that were in effect on September 1, 1993, and
(b) the other applicable actuarial assumptions in use as of such Retirement
Date, Change of Control Termination Date, or date of death under the Retirement
Plan. The amount of any annual installment shall be calculated by converting the
benefits payable under this Plan to a participant, former participant or
surviving spouse, as the case may be, into a lump sum amount in accordance with
the preceding sentence and by dividing such amount by the number of installments
elected or deemed to have been elected by the participant or former participant.
The amount of any lump sum or annual installment of the benefit of any
participant or former participant that is not paid within fifteen days after the
date of his retirement or Change of Control Termination Date, as the case may
be, and the amount of any lump sum or annual installment of any survivor's
benefit of his surviving spouse that is not paid within fifteen days after the
Optional Survivor's Benefit Payment Date, shall bear interest from such
fifteenth day after the date of retirement, Change of Control Termination Date,
or the Optional Survivor's Benefit Payment Date, as the case may be, to but
excluding the date of payment of such amount, at the Deferral Rate (as defined
in Section V.3), compounded semi-annually. Interest on any such amount shall be
paid on the date such amount is paid or, at the election of the participant or
former participant, as the case may be, such interest shall be paid currently on
a semiannual basis (with such election to be made on or before the last date on
which a Participant's Lump Sum Election or Survivor's Lump Sum Election, as
applicable, may be made). If the benefits under this Plan are to continue after
a participant's or former participant's death for the benefit of his spouse or a
designated beneficiary, then such participant or former participant shall have
the right at any time to change the recipient of the survivorship benefit
payable under this Plan; provided, however, that any such change, if made after
the applicable deadline set forth in the Retirement Plan, shall not affect the
amount of the benefit payable under this Plan as originally calculated or the
term for which such benefit is payable, also as originally calculated. The
Committee may, in its sole discretion, defer the payment of any lump sum or
initial annual installment (other than a payment pursuant to an Early
Distribution Election) to a participant or a former participant who is a
"covered employee" as defined in Section 162(m) of the Internal Revenue Code of
1986, as amended, if such payment would be subject to such Section's limitation
on deductibility; provided, however, that such payment shall not be deferred to
a date later than the earliest date in the year in which such payment would not
be subject to such limitation; and further provided that the Company shall, at
the time of payment of any amount so deferred, pay interest thereon from the due
date thereof at the Deferral Rate, compounded semi-annually."

3.  SECTION VI.5 Miscellaneous, is hereby amended by adding at the beginning
thereof the following language:

     "The Plan is intended to constitute a nonqualified deferred compensation
arrangement maintained for a select group of management or highly compensated
employees within the meaning of Title I of ERISA."

4.  SECTION VI, Miscellaneous is hereby further amended by deleting paragraph 6
in its entirety and adding new paragraphs 6, 7 and 8 as follows:

     6.  The Company may withhold from any payment required to be made under the
Plan any federal, state or local taxes required by law to be withheld with
respect to such payment and such sums as the Company may reasonably estimate are
necessary to cover any other amounts for which the Company may be legally liable
and which may be assessed with regard to such payment.

     7.  The masculine pronoun shall mean the feminine wherever appropriate.

     8.  The Plan shall be construed, administered and enforced under ERISA and
the laws of the State of New Jersey, except where ERISA controls."

5.  Except as specified above, the BEP is hereby ratified and confirmed without
amendment.